



Exhibit 10.2




AMENDMENT TO THE
FIRSTMERIT CORPORATION
2008 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




WHEREAS, FirstMerit Corporation, an Ohio corporation (the “Corporation”),
adopted the FirstMerit Corporation 2008 Supplemental Executive Retirement Plan
(the “Plan”) effective as of January 1, 2008; and
 
WHEREAS, Section 9.07 of the Plan provides that the Corporation may amend the
Plan from time to time, provided that no such amendment shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Account;
and
WHEREAS, the Corporation desires to make certain amendments to the Plan;


NOW, THEREFORE, the Corporation hereby amends the Plan, effective as the date
adopted below, by:


1.    Adding the following paragraph to Section 1.11 “Compensation:”
Notwithstanding the foregoing in this Section 1.11, payments under the Company’s
Executive Incentive Compensation Plan paid in December 2012 to Eligible
Employees shall be included in such person’s Compensation for the 2013 calendar
year and not 2012.
IN WITNESS WHEREOF, this Amendment is adopted this 11th day of December, 2012.


FIRSTMERIT CORPORATION




By:     /s/ Christopher J. Maurer


Print Name: Christopher J. Maurer


Title: Executive Vice President







